DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner's statement of reasons for allowance: 
(i)	TANIDA KOJI teaches, “To reduce inquiries to an ENUM server.  SOLUTION: A reception unit 13 receives inquiry information transmitted from a communication control device 5 toward an ENUM server 3 in order to inquire communication network information on a called terminal. A first determination unit 18 determines whether to inquire of the ENUM server about the communication network information in response to the inquiry information by using an accommodation telephone number list L1. If the called number of the called terminal is on the list L1, a response unit 14 returns an inquiry result (response information) to the communication control device 5 without inquiring of the ENUM server 3 about the communication network information, Page 1”.
(ii)	SATO TOYOJI teaches, “To respond surging connection requests without increasing communication facility costs when connection requests for a particular communication area are surging. SOLUTION: In a communication system 10, an HSS 60 comprises: a counting unit 62a that counts up an access number for the inquiry for a call destination from a SIP server 30 per call destination number of a mobile terminal device 1, totals up the counted-up access numbers per communication area where the mobile terminal device 1 stays to store the total as a total access number in a storage unit 63, and resets the total access number per prescribed time interval; a determination unit 62b that, if the total access number has exceeded a threshold value, determines that a communication area (for example, #2) where the total access number has exceeded the threshold value is a congestion area where congestion is expected to occur; and a number transmission unit 62c that transmits all call destination numbers in the determined congestion area #2 to an authority server 50. The authority server 50 associates all the call destination numbers from the number transmission unit 62c with corresponding connection destination information and transmits them to a cache server 40 in a lump, Page 1”.
(iii)	ARAI KENJIRO teaches, “In communication between a plurality of carrier networks, delay of call processing is suppressed and a telephone terminal using number portability is surely received. A SIP server 1b receives a call control signal including a telephone number of a destination telephone terminal 4d and a domain name indicating its own carrier network from a SIP server 1x in the calling carrier network (S6). Since the SIP server 1b does not accommodate the telephone terminal 4d, it makes an inquiry about the URI of the telephone terminal 4d to the carrier ENUM server 2b (S8). The carrier ENUM server 2b notifies the SIP server 1b of the URI of the telephone terminal 4d obtained by making an inquiry to the master ENUM server 3 (S12). The SIP server 1b resolves the number of the telephone terminal 4d using the notified URI (S13), and the SIP server 1c in the destination carrier network of the telephone terminal 4d receives the telephone number and the destination carrier network of the telephone terminal 4d. A call control signal including the indicated domain name is transmitted (S14), Page 1”.
The prior arts of record above, however, fail to provide (or render obvious, alone or in combination)  the component, relationship/structure and functionalities as set for the in the independent claim, specifically a call processing server, a call processing method and a non-transitory computer readable medium comprising: a destination resolution storage unit, including one or more processors, configured to store a telephone number and a query order of a query made to at least one server until a connection destination network for the telephone number is acquired;  and a call processing unit, including one or more processors, configured to acquire a query order corresponding to a telephone number of an incoming-call destination specified in a call request from the destination resolution storage unit, make a query to a server set at an end of the acquired query order to acquire a connection destination network for the telephone number of the incoming-call destination, and transmit the call request to the connection destination network. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651